                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNITED STATES OF AMERICA,                         )
                                                   )
        Plaintiff,                                 )
                                                   )                No. 3:20-CR-18
        v.                                         )             Judges Varlan / Guyton
                                                   )
 ANKUR KHEMANI,                                    )
 GAURAV BHASIN,                                    )
 MARILYN STERK,                                    )
 JENNIFER STERK, and                               )
 TERESA STERK VANBAALE                             )
                                                   )
        Defendants.                                )

               BILL OF PARTICULARS FOR FORFEITURE OF PROPERTY

        The United States of America, by and through J. Douglas Overbey, United States

 Attorney for the Eastern District of Tennessee, and Frank M. Dale, Jr., Assistant United States

 Attorney, hereby files the following Bill of Particulars for Forfeiture of Property pursuant to

 Rule 32.2(a) of the Federal Rules of Criminal Procedure.

        The Indictment (Doc. 8), filed on February 19, 2020, seeks forfeiture of proceeds

 pursuant to 18 U.S.C. §§ 981(a)(1)(C), 982(a)(1) and 28 U.S.C. § 2461. The United States

 hereby gives notice that it is seeking forfeiture of the following properties, in addition to the

 money judgment already listed in the forfeiture allegations of the Indictment:

                a)      $11,353.75 in U.S. currency seized on November 21, 2018, from
                        Community 1st Credit Union Bank account number xxxx1217, in the
                        name of Tydan Tech, LLC;

                b)      $21,611.06 in U.S. currency seized on November 13, 2018, from
                        Community 1st Credit Union Bank account number xxxx0238, in the
                        name of Cloudcomm Technologies, LLC;




Case 3:20-cr-00018-TAV-HBG Document 48 Filed 03/24/20 Page 1 of 2 PageID #: 188
             c)     $4,971.28 in U.S. currency seized on November 13, 2018, from
                    Community 1st Credit Union Bank account number xxxx5490, in the
                    name of Alignteq, LLC;

             d)     $11.96 in U.S. currency seized on November 13, 2018, from
                    Community 1st Credit Union Bank account number xxxx1627, in the
                    name of Azure Support, LLC; and

             e)     $424.68 in U.S. currency seized on November 13, 2018, from
                    Community 1st Credit Union Bank account number xxxx0923, in the
                    name of IDT Info Solutions, LLC.

             Respectfully submitted on March 24, 2020.

                                                J. DOUGLAS OVERBEY
                                                United States Attorney

                                         By:    s/Frank M. Dale, Jr.
                                                FRANK M. DALE, JR.
                                                Assistant United States Attorney
                                                800 Market St., Suite 211
                                                Knoxville, TN 37931
                                                (865) 545-4167
                                                frank.dale@usdoj.gov
                                                D.C. Bar #454048




                                            2



Case 3:20-cr-00018-TAV-HBG Document 48 Filed 03/24/20 Page 2 of 2 PageID #: 189
